NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3251-19

VITALY KULPEKSHA and
ALENA KULPEKSHA,

          Plaintiffs-Respondents,

v.

ARETI ARAVANTINOS,

     Defendant-Appellant.
________________________

                   Submitted March 3, 2021 – Decided May 12, 2021

                   Before Judges Alvarez and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. DC-011724-
                   19.

                   Areti Aravantinos, appellant pro se.

                   Eugenie A. Voitkevich, attorney for respondents.

PER CURIAM

          Following a bench trial, the Special Civil Part judge issued a judgment in

favor of plaintiffs Vitaly Kulpeksha and Alena Kulpeksha ordering that their
residential landlord, defendant Areti Aravantinos, pay them $2930 for their

unreturned security deposit, plus $87 in court costs. On appeal, defendant

argues the judge failed to consider her evidence supporting her withholding of

all of plaintiffs' security deposit due to damages to the apartment and breach of

the lease agreement. We affirm.

       In rejecting the self-represented defendant's contentions to retain most of

plaintiffs' security deposit, the judge determined that she failed to provide

sufficient proof of her claims.      The judge rejected defendant's claims for

replacement of a washing machine and repair of a warped floor because there

was no proof that plaintiffs damaged them. The judge also denied defendant's

claim for the cost of re-painting a bedroom white because there was no proof

that she objected to plaintiffs painting it pink.

      Despite denying defendant's claim of $1350 for "deep cleaning" because

she did not have a receipt, the judge awarded her $400, the maximum amount

conceded by plaintiffs. The judge noted defendant was not entitled to return of

the apartment in "mint condition." See Liqui-Box Corp. v. Estate of Elkman,

238 N.J. Super. 588, 602 (App. Div. 1990). The judge allowed a $450 charge

to plaintiffs for repair of the dishwasher, finding there was evidence that it was

clogged due to plaintiffs' misuse. Even though defendant lacked a receipt for


                                                                            A-3251-19
                                         2
the $350 cost to repair a granite countertop, the judge allowed the claim––

supported by video evidence of the damage––because it was "not an

unreasonable amount." Lastly, the judge granted defendant's $70 claim for

damage to the shower stall.

      After deducting $1270 from plaintiffs' $4000 security deposit plus a

conceded credit of $200 to plaintiffs for work they performed at the apartment,

judgment was entered in favor of plaintiffs for $2,930 plus $87 in court costs.

The judge ruled that the Security Deposit Act (Act), N.J.S.A. 46:8-19 to -26,

which would have doubled plaintiff's damages and possibly awarded them

reasonable attorney's fees, was not applicable because the leased premises was

owner-occupied with two units and plaintiffs did not make a letter request for

the Act to apply.

      The record leads us to conclude that the judgment should not be disturbed.

Defendant has failed to establish why we should not "give deference to the trial

[judge who] heard the witnesses, sifted the competing evidence, and made

reasoned conclusions." Griepenburg v. Twp. of Ocean, 220 N.J. 239, 254 (2015)

(citing Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J. 474, 483-84

(1974)). We see no reason to disturb the judge's factual findings and legal

conclusions as we are unconvinced they were "'so manifestly unsupported by or


                                                                          A-3251-19
                                       3
inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice.'" Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J.

150, 169 (2011) (quoting In re Tr. Created By Agreement Dated Dec. 20, 1961,

194 N.J. 276, 284 (2008)) (quoting Rova Farms, 65 N.J. at 474). And based on

our de novo review, we see no error in the judge's legal conclusions. See 30

River Ct. E. Urb. Renewal Co. v. Capograsso, 383 N.J. Super. 470, 476 (App.

Div. 2006) (citations omitted).

      Defendant's other arguments are not specifically addressed because they

lack sufficient merit to warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3251-19
                                        4